NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
MILO D. BURROUGHS,
Petition,er, `
v.
DEPARTMENT OF THE ARMY,
Resp0nden,t.
2011-3141 ..
Petiti0n for review of the Merit Systems Pr0tecti0n
Board in case n0. AT3330100892-I-1.
ON MOTION
ORDER
Mi1o D. Burroughs submits a motion to "supp1ernent
the rec0rd" with 3 pages of documents The Depart1nent
of the Army has not responded
lt appears that Burr0ughs is attempting to add docu-
ments to his brief not supplement the record
Acc0rdingly,
IT ls 0R:oERED THAT:

BURROUGHS V. ARM`Y 2
The motion is granted to the extent that the docu-
ments attached to Burroughs' motion will be transmitted
along with Burroughs' briefs to the merits panel
FOR THE COURT
AUG 3 2 nm 131 Jan H0rba1y
Date J an Horba1y
Clerk
cc: Mi1o D. Burroughs ~
Vincent D. Phil]_ips, Esq.
FI |. D
u.s. count oF§PPEA1.s FoR
ms FEOERAL consult
AUG 22 2011
lAN HORBA!.Y
CLERK